By the Court,

Nelson, Ch. J.
The learned judge clearly erred in rejecting the evidence offered, as it established a perfect title to the property in question in the defendant. It would have shown an agreement between him on the one side, and both the mortgagor and mortgagee on the other, to crop the land, which effectually protected him against the operation of the mortgage. (Powell on Mort., 246-8; Costigan v. Hartlan, 2 Sch. & Lef., 160; Keech v. Hall, Doug., 22; Coote on Mortg., 346-8.)
The recording acts have nothing to do with the case, as leases under three years are not within them. (1 R. S., 752, §38.)
New trial granted.